Ve,

AVENANT N°3 À LA CONVENTION
de Recherches, d'Exploitation et de Transport des Hydrocarbures
du 19 décembre 1988

ENTRE

La République du Tchad, représentée aux présentes par Monsieur Moctar MOUSSA
Mahamat, Ministre des Mines, de l’Energie et du Pétrole, ci-après désignée "l'Etat", d'une
part

ET

Le Consortium, constitué par les sociétés :

ESSO EXPLORATION AND PRODUCTION CHAD INC. société de droit de l’Etat
du Delaware (Etats-Unis d’Amérique), ci-après désignée "ESSO" et représentée aux
présentes par Monsieur André MADEC, dûment habilité à cet effet,

PETRONAS CARIGALI (CHAD EP) INC. société régie par le droit des Iles Cayman
('Petronas"), ci-après désignée "PETRONAS" et représentée aux présentes par
Monsieur Hashim WAHIR, dûment habilité à cet effet,

CHEVRON PETROLEUM CHAD COMPANY LIMITED, société régie par le droit
des Bermudes, ci-après désignée "CHEVRON" et représentée aux présentes par
Monsieur Robert G. BEARDEN, dûment habilité à cet effet,

ci-après dénommées ensemble "le Consortium", d'autre part

l'Etat et le Consortium étant ci-après dénommés individuellement "Partie" et
collectivement "les Parties”.

ATTENDU QUE:

A la suite du transfert, à effet du 31 décembre 1999, des droits et obligations de Shell
Exploration and Production Chad B.V. et Elf Hydrocarbures Tchad à PETRONAS et
CHEVRON, tel qu'approuvé par le Décret 145/PR/MMEP/2000 du 7 avril 2000, les
Parties au présent avenant sont parties à la Convention de Recherches, d'Exploitation
et de Transport des Hydrocarbures signée le 19 décembre 1988, approuvée par

RAY

a WA

Uk

[as

l'Ordonnance N°041/PR/88 du 30 décembre 1988, telle que modifiée par l'avenant
signé le 19 mai 1993, approuvé par la Loi N°001/PR/93 du 7 juin 1993 et l'avenant
n°2 signé le 12 mars 1997, approuvé par la Loi N°03/PR/97 du 23 juillet 1997 (‘la
Convention").

+ Les Parties au présent avenant sont en outre parties à un Accord Relatif à la Région de
Sédigi et à la SEERAT en date du Z1 yèn— 2000, aux termes duquel le
Consortium a convenu de transférer à l'Etat ses droits de développer la Région de
Sédigi, et l'Etat a convenu de libérer les membres du Consortium et leurs sociétés
affiliées de toute obligation relative à la Région de Sédigi et à la SEERAT.

e les Parties sont convenues d'apporter diverses modifications à la Convention,
notamment afin de permettre l'octroi de garanties par le Consortium pour faciliter le
financement du Système de Transport.

CECI EXPOSE, LES PARTIES ONT CONVENU DES AMENDEMENTS
SUIVANTS A LA CONVENTION :

PREAMBULE

La phrase ” - l'engagement du Consortium de réaliser les travaux à Sédigi à la demande
de l'Etat dans le cadre de la participation de l'un et l'autre dans le Projet de
Pipeline/Raffinerie de N'Djaména" est supprimée dans sa totalité.

ARTICLE 1 - DEFINITIONS
Cet article est modifié comme suit :

“135 ‘Prêteurs’ désigne les personnes, autres que le Consortium, ses actionnaires et les
Sociétés Affiliées, participant au financement initial ou au refinancement du
financement initial de la construction, de l'exploitation ou de l'entretien du
Système de Transport (y compris tout garant ou assureur de crédit des prêts requis
pour ce financement ou refinancement et y compris tout porteur d'obligations ou
autres titres de créances émis par TOTCO et/ou COTCO ou avec leur garantie
dans le cadre d'un tel financement ou refinancement), et tout cessionnaire,
représentant, fiduciaire ou affiliée de ces personnes, telles que ces personnes
seront identifiées dans l'accord visé à l'Article 30C.” Lu

—. KE

‘93495002 (fr) CC Amend 3 (05-08-00).doe Page 20f6

“1.40 ‘TOTCO’ désigne la Tchad Oil Transportation Company, société anonyme de
droit tchadien responsable de la construction, de l'exploitation et de l'entretien du
Système de Transport de TOTCO et ses successeurs et ayants-droit.”

Les définitions 1.5 et 1.26 sont supprimées.

Deux nouvelles définitions sont ajoutées comme suit:

“1.43 ‘COTCO’ désigne la Cameroon Oil Transportation Company, société anonyme de
droit camerounais responsable de la construction, de l'exploitation et de l'entretien
du Système de Transport Camerounais et ses successeurs et ayants-droit.”

“1.44 ‘Système de Transport de TOTCO” désigne le tronçon du Système de Transport
Tchadien, qui est la propriété de TOTCO, qui commence à la bride d'entrée de la
station de pompage située dans le périmètre de la Concession du champ de Komé
et se termine à la frontière avec la République du Cameroun, et dont le but initial
est d'évacuer la production des Concessions des Trois Champs, mais à l'exclusion
de toute extension audit tronçon.”

ARTICLE 7 - OBLIGATIONS DE TRAVAUX DE RECHERCHES

L'article 7.7 est supprimé dans sa totalité.

ARTICLE 21 - PRIX DU PETROLE BRUT
L'article 21.3 est complété par un alinéa rédigé comme suit:
"Nonobstant les stipulations ci-dessus, il est convenu que dans le cas où le calcul

du Prix du Marché Départ-Champ pour un Trimestre donné correspond à une
valeur négative, le Prix du Marché Départ-Champ sera réputé égal à zéro."

ARTICLE 22 - REDEVANCE SUR LA PRODUCTION

L'article 22.6 est supprimé dans sa totalité. |

= KT $

93492002 (F) CC Amend 3 (05-08-00).doc

ARTICLE 28 - CONTROLE DES CHANGES
L'article 28.1(a) est modifié comme suit :

“(a) droit de contracter à l'étranger des emprunts ou d'autres moyens de
financement nécessaires à la conduite des Opérations Pétrolières, de
garantir les obligations de COTCO et de TOTCO ou de toute autre
personne envers les Prêteurs pour les besoins du financement initial ou du
refinancement du financement initial du Système de Transport et
d'encaisser et de conserver à l'étranger tous les fonds acquis ou empruntés à
l'étranger, y compris les recettes des ventes, et d'en disposer librement dans
la limite des montants excédant les besoins de leurs opérations au Tchad et
de leurs obligations fiscales et contractuelles ;”

L'article 28.1 est complété par un paragraphe (f) rédigé comme suit :

“(9 libre constitution de tous investissements directs relatifs aux Opérations
Pétrolières.”

ARTICLE 30A - SURETES AU PROFIT DES PRETEURS
L'article 30A.1 est modifié comme suit :

"Nonobstant les dispositions du Code Pétrolier et de l'article 30 de la présente
Convention, les droits accordés à chaque membre du Consortium par la présente
Convention pourront être cédés, en totalité ou en partie, par ce membre à titre de
garantie ou nantis au profit des Prêteurs en garantie des obligations de TOTCO et
de COTCO ou de toute autre personne envers les Prêteurs pour les besoins du
financement initial ou du refinancement du financement initial du Système de
Transport ainsi que, le cas échéant, en garantie des obligations de ce membre
envers les Prêteurs associées au Système de Transport."

L'article 30A.2 est modifié comme suit :

"En outre, chaque membre du Consortium pourra accorder toute autre sûreté (y
compris des transferts à titre de garantie) sur ses biens ou actifs, qu'ils soient ou
non situés sur le territoire de la République du Tchad, y compris une hypothèque
sur ses droits au titre de toute Concession accordée en vertu de la présente
Convention, que les Prêteurs pourraient demander en garantie des obligations de
TOTCO et de COTCO ou de toute autre personne envers les Prêteurs pour les
besoins du financement initial ou du refinancement du financement initial du lu.

rt

93495002 (fr) CC Amend 3 (05-08-00) doc Æ

Système de Transport ainsi que, le cas échéant, en garantie des obligations de ce
membre envers les Prêteurs associées au Système de Transport."

L'article 30B.3 est modifié comme suit :

“Lorsque les Prêteurs auront été remboursés du principal, intérêts et de toutes
autres sommes dues par TOTCO et par COTCO en vertu des contrats avec les
Prêteurs et lorsque toutes obligations, s'il en est, du membre en question du
Consortium envers les Prêteurs auront été acquittées, la substitution prendra fin et
les droits et obligations applicables dans le cadre de cette Convention ainsi que
toute Concession affectée par cette substitution seront transférés de l'Entité
Substituée à ce membre.”

Il est ajouté un nouvel article 30C à la suite de l'article 30B, comme suit :

“30C La République du Tchad peut convenir avec les Prêteurs :

Des modalités selon lesquelles la République du Tchad consent à surseoir à la
résiliation ou à la suspension de la présente Convention ou au retrait d'une Concession
de sorte notamment à permettre aux Prêteurs de mettre en œuvre leur faculté de
substitution aux termes de l'Article 30B.

Des engagements particuliers que la République du Tchad accepte de consentir au.
bénéfice des Prêteurs, et notamment (i) la stabilité du régime juridique et fiscal, (üi)
les cas de nationalisation ou d'expropriation et (iii) en cas de reprise des Opérations
des Trois Champs après expiration de la présente Convention ou de retrait de toute
Concession relative aux Trois Champs.”

ANNEXE IV - PROJET DE SEDIGI

L'Annexe IV est supprimée dans sa totalité.

ANNEXE IV A

L'Annexe IV A est supprimée dans sa totalité.

Toutes les autres dispositions de la Convention non-modifiées par le présent Avenant
demeurent inchangées. Vu

kg

19349002 (fr) CC Amend 3 (05-08-00).doc Page 50f6

La date d'entrée en vigueur du présent avenant sera la date de promulgation par le
Président de la République du Tchad de la loi approuvant le présent avenant.

Les modifications apportées par le présent avenant deviendront caduques lorsque les
Prêteurs ou leurs représentants auront informé par écrit la République du Tchad qu'ils ont
été intégralement désintéressés des sommes qui leur sont dues au titre de leurs contrats
avec TOTCO et COTCO.

Signé par les Parties en quatre (04) exemplaires à N'Djaména le _9 4 Là 2000.

F6 pin - 22
Pour la REPUBLIQUE TCHAD
Le Ministre des Mines, de l’Energie et du Pétrole

Q.A 92

Pour ESSO EXPLORATION AND PRODUCTION
CHAD INC.
M. André Madec

Pour PETRONAS CARIGALI (CHAD EP) INC.
M. Hashim Wahir

Pour CHEVRON PETROLEUM CHAD COMPANY k
LIMITED

M. Robert G. Bearden

93403002 {fr CC Amend 3 (03-08-00) doc Æ

